Title: Enclosure II: Sketches for the Conveyance of the Lands whereon the Federal Seat is to be fixed, [17 September 1790]
From: Washington, George
To: 


Enclosure IISketches for the Conveyance of the Lands whereon the Federal Seat is to be fixed.
  
The Conveyance to be executed, according to the forms of the laws of Maryland, by the Proprietors of the land designated by the President for the federal seat.
The preamble to recite the substance of that part of the residence act which authorises the President to receive grants of lands and money for the use of the United States and to declare that the object of the conveyance is to furnish both land and money for their use.
The body of the Deed to convey the lands designated for the Seat (suppose 1500 acres) to A and B and their heirs in trust for the following purposes.

1. To reconvey to the Commissioners their heirs and successors to be named by the President, such portions of the said lands, as the President  shall designate for the scite of the public buildings, public walks streets &c. to remain for the use of the U.S.
2. To reconvey the residue in such lots, to such persons, and in such conditions as the Commissioners shall direct, for the purpose of raising money, and the money when received to be granted to the President for the use of the U.S. according to the residence act.

The effect of this last clause will be such that the President (without any further legislative authority from Congress) may proceed to lay out the town immediately into: 1. public lots: 2. public walks or gardens: 3. private lots for sale: 4. streets.—The 1. 2. and 4th. articles to be reconveyed to the Commissioners, and the 3d. to private purchasers as above proposed.
It is understood that this conveyance will have been preceeded by Articles of Agreement signed by all the Proprietors of the lands in and about those several spots which have such obvious advantages as render it presumeable to every one that some one of them will attract the President’s notice and choice.
